Petition in error, with transcript attached, was filed in this court on June 20, 1912, complaining of a judgment rendered by the district court of Cherokee county *Page 670 
and in favor of the defendants in error, for $1,596.20, together with costs of suit, and that the sum of $1,553.54 on deposit with the First National Bank of Tahlequah, Okla., to the credit of A. H. Dykes, guardian, be applied to the payment of such judgment. The cause was assigned for submission on January 18, 1915.
No briefs have been filed by either party as required by rule 7 of the court (38 Okla. vi, 137 Pac. ix), nor cause shown for such failure.
Following the settled practice, the appeal will be deemed to have been abandoned by the plaintiff in error, and is accordingly dismissed.
By the Court: It is so ordered.